                                                           Case 3:16-cv-00375-RCJ-CBC Document 105 Filed 10/21/19 Page 1 of 3



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Michael Paretti, Esq.
                                                           Nevada Bar No. 13926
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           kdove@swlaw.com
                                                       6   mparetti@swlaw.com
                                                       7   Attorneys for Defendant
                                                           Wells Fargo Bank, N.A.
                                                       8                               UNITED STATES DISTRICT COURT
                                                       9                                      DISTRICT OF NEVADA
                                                      10   JEFFREY A. DICKERSON,                      CASE NO. 3:16-cv-00375-RCJ-CBC
                                                      11                        Plaintiff,
                                                                                                       STIPULATION AND ORDER TO
                                                      12   vs.                                         EXTEND DEADLINE TO RESPOND TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                       WELLS FARGO BANK, N.A.’S
Snell & Wilmer




                                                      13   WELLS FARGO BANK, N.A., a national          RENEWED MOTION FOR SUMMARY
                    Las Vegas, Nevada 89169




                                                           banking association; WILMINGTON             JUDGMENT
                         LAW OFFICES

                          702.784.5200




                                                      14   TRUST COMPANY; McCARTHY &
                               L.L.P.




                                                           HOLTHUS, LLP, a Nevada limited liability    (First Request)
                                                      15   company; and QUALITY LOAN SERVICE
                                                           CORPORATION, a foreign corporation,
                                                      16
                                                                                Defendants.
                                                      17

                                                      18   ///

                                                      19   ///

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///
                                                           Case 3:16-cv-00375-RCJ-CBC Document 105 Filed 10/21/19 Page 2 of 3



                                                       1          Pursuant to Fed. R. Civ. P. 6(b), the parties stipulate that the time within which Plaintiff
                                                       2   has to oppose Defendant’s Motion for Summary Judgment is enlarged from its current due date of
                                                       3   October 21, 2019 (ECF No. 103) for a period of 21 days to and including November 11, 2019.
                                                       4   Wells Fargo shall have up to and including November 26, 2019 to file a Reply. Good cause
                                                       5   exists given the nature of the work in preparing the opposition, and the parties’ exploring
                                                       6   settlement potential.
                                                       7

                                                       8   Dated: October 21, 2019                           Dated: October 21, 2019
                                                       9   JEFFREY A. DICKERSON                              SNELL & WILMER L.L.P.
                                                      10

                                                      11   /s/ Jeffrey A. Dickerson                          By: /s/ Kelly H. Dove
                                                           Jeffrey A. Dickerson                                 Kelly H. Dove, Esq.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           305 W. Moana Lane, Suite E                           Nevada Bar No. 10569
                                                           Reno, NV 89509
Snell & Wilmer




                                                      13                                                        Michael Paretti, Esq.
                    Las Vegas, Nevada 89169




                                                           Plaintiff Pro Se                                     Nevada Bar No. 13926
                         LAW OFFICES

                          702.784.5200




                                                      14                                                        3883 Howard Hughes Parkway, Suite 1100
                               L.L.P.




                                                                                                                Las Vegas, NV 89169
                                                      15                                                        Attorneys for Defendant
                                                      16                                                        Wells Fargo Bank, N.A.
                                                                                                       ORDER
                                                      17
                                                                  IT IS SO ORDERED.
                                                      18

                                                      19
                                                                  DATED: This 25th day of October, 2019.
                                                                  DATED this _____ day of ___________, 2019.
                                                      20

                                                      21

                                                      22
                                                                                                        _______________________________________
                                                      23
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -2-
